J-S34012-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA             :   IN THE SUPERIOR COURT OF
                                          :        PENNSYLVANIA
                                          :
              v.                          :
                                          :
                                          :
 TIMOTHY JOSEPH CLAIR                     :
                                          :
                    Appellant             :   No. 1716 MDA 2019

     Appeal from the Judgment of Sentence Entered October 15, 2019
              In the Court of Common Pleas of Berks County
          Criminal Division at No(s): CP-06-CR-0004810-2018


BEFORE: PANELLA, P.J., BENDER, P.J.E., and FORD ELLIOTT, P.J.E.

MEMORANDUM BY PANELLA, P.J.:                      FILED OCTOBER 05, 2020

      Appellant, Timothy Joseph Clair, appeals from the judgment of sentence

entered in the Berks County Court of Common Pleas on October 15, 2019 after

he was convicted for possession with intent to deliver (“PWID”) and related

charges. On appeal, Clair contends the evidence was insufficient to prove he

possessed heroin with the intent to deliver it. Specifically, he argues the

evidence only established that he possessed the heroin for personal use. Clair

further contends the trial court erred in denying his request for a mistrial

based on a Commonwealth witness testifying about his criminal history. After

careful review, we affirm.

      The trial court briefly summarized the factual history as follows:

      On October 11, 2018, Pennsylvania State Trooper Steven
      DeAngeles secured a search warrant for controlled substances at
      the residence located at 50 South Maple Street, Kutztown, Berks
      County. On October 12, 2018, the Pennsylvania State Police and
J-S34012-20


      the Berks County Special Emergency Response Team (“SERT”)
      surrounded the house and executed a warrant. The SERT secured
      multiple individuals inside the residence, including [Clair], while
      the State Police remained focused on the exterior. Once the
      interior was secured, Pennsylvania State Police troopers, including
      Trooper Jeffrey Smith, conducted a search for controlled
      substances.

      A black and yellow tackle box was located inside [Clair]’s
      bedroom. Inside the tackle box were approximately fifty syringes
      (some used, some unused) 1.86 grams of methamphetamine,
      pipes commonly used to smoke methamphetamine, a razor blade,
      and small bowls used to break up the methamphetamine. Heroin
      was also located inside [Clair]’s bedroom, but not inside the tackle
      box.

Trial Court Opinion, 4/8/2020, at 1. Clair was charged with two counts of

PWID, two counts of possession of a controlled substance, one count of

possession of drug paraphernalia, and one count of resisting arrest.

      At the September 19, 2019 jury trial the Commonwealth presented the

testimony of Trooper DeAngeles, the lead investigator, as well as other

Pennsylvania State troopers and corporals assigned to the case. Further,

Corporal Matthew Tretter testified as an expert regarding whether or not the

drugs were possessed with intent to deliver.

      At the end of the one-day trial, Clair was found guilty of PWID - heroin,

possession of heroin, possession of methamphetamine, and possession of

drug paraphernalia. He was acquitted of PWID - Methamphetamine.

      On October 15, 2019, Clair was sentenced to an aggregate term of

twenty-one months to ten years’ incarceration. Clair did not file post-sentence

motions. This timely appeal followed.


                                     -2-
J-S34012-20


      In his first issue on appeal, Clair argues the Commonwealth produced

insufficient evidence to support his PWID conviction. When determining if

evidence is sufficient to sustain a conviction, our standard of review is well-

settled:

      A claim challenging the sufficiency of the evidence is a question of
      law. Evidence will be deemed sufficient to support the verdict
      when it establishes each material element of the crime charged
      and the commission thereof by the accused, beyond a reasonable
      doubt. Where the evidence offered to support the verdict is in
      contradiction to the physical facts, in contravention to human
      experience and the laws of nature, then the evidence is insufficient
      as a matter of law. When reviewing a sufficiency claim the court
      is required to view the evidence in the light most favorable to the
      verdict winner giving the prosecution the benefit of all reasonable
      inferences to be drawn from the evidence.

Commonwealth v. Kendricks, 30 A.3d 499, 508 (Pa. Super. 2011) (citation

omitted).

      The evidence established at trial need not preclude every
      possibility of innocence and the fact-finder is free to believe all,
      part, or none of the evidence presented. It is not within the
      province of this Court to re-weigh the evidence and substitute our
      judgment for that of the fact-finder. The Commonwealth's burden
      may be met by wholly circumstantial evidence and any doubt
      about the defendant's guilt is to be resolved by the fact finder
      unless the evidence is so weak and inconclusive that, as a matter
      of law, no probability of fact can be drawn from the combined
      circumstances.

Commonwealth v. Stokes, 38 A.3d 846, 853 (Pa. Super. 2011), abrogated

on other grounds by Alleyne v. United States, 570 U.S. 99 (2013) (citation

omitted).

      The Controlled Substance, Drug, Device and Cosmetic Act prohibits the

possession of controlled substances by an unlicensed person with the intent

                                     -3-
J-S34012-20


to deliver the substances to another person. See 35 P.S. § 780-113(a)(30).

To sustain a conviction for possession with intent to deliver a controlled

substance “all of the facts and circumstances surrounding the possession are

relevant and the elements of the crime may be established by circumstantial

evidence.” Commonwealth v. Little, 879 A.2d 293, 297 (Pa. Super. 2005).

      Clair does not dispute that heroin is a controlled substance, that he

possessed heroin, or that he is not licensed to distribute heroin. His challenge

to the sufficiency of the evidence is limited to whether the Commonwealth

presented evidence that he intended to distribute the heroin. Specifically, he

believes the evidence supported personal use of heroin.

      An intent to deliver may be inferred from the possession of large

quantities of a controlled substance. See Commonwealth v. Brown, 904

A.2d 925, 931 (Pa. Super. 2006). Where the “quantity of the controlled

substance is not dispositive as to the intent,” our Supreme Court has

instructed us that “the court may look to other factors.” Commonwealth v.

Ratsamy, 934 A.2d 1233, 1237 (Pa. 2007).

         Other factors to consider when determining whether a
         defendant intended to deliver a controlled substance
         include the manner in which the controlled substance was
         packaged, the behavior of the defendant, the presence of
         drug paraphernalia, and large[] sums of cash found in
         possession of the defendant. The final factor to be
         considered is expert testimony. Expert opinion testimony
         is admissible concerning whether the facts surrounding the
         possession of controlled substances are consistent with an
         intent to deliver rather than with an intent to possess it for
         personal use.


                                     -4-
J-S34012-20


Id., at 1237-38 (citation and internal quotation marks omitted).

       Here, Corporal Tretter testified, in his expert opinion, that he believed

the evidence supported PWID based on the fact the police had legally obtained

a search warrant for the property, the amount of drugs found in the residence,

the presence of multiple digital scales, and the presence of new and unused

baggies. See N.T., Jury Trial, 9/19/2019, at 86, 90. Further, Corporal Tretter

found the level of the security and surveillance system found at Clair’s

residence supported an intent to deliver. See id., at 92.

       This testimony was sufficient to allow the jury to infer that Clair

possessed the heroin with an intent to deliver, rather than for mere personal

use. The testimony adduced at trial was more than sufficient to sustain Clair’s

conviction for PWID. Clair’s first issue is without merit.1

       In his second issue, Clair argues the trial court erred in denying his

request for a mistrial. His claim appears to be that the presentation of



____________________________________________


1 Although Clair phrased this claim as a challenge to the sufficiency of the
evidence, we find his claim is more akin to a challenge to the weight of the
evidence. Clair’s argument focuses on the fact that the testimony showed he
is a drug user and that only one dollar was found inside his bedroom. He
believes these factors weigh in favor of a finding of personal use of heroin.
This is a challenge not to the sufficiency of the evidence, but to its weight.

A challenge to the weight of the evidence must, in the first instance, be
presented to the trial court. See Commonwealth v. Rivera, 983 A.2d 1211,
1225 (Pa. 2009). As Clair did not raise a challenge to the weight of the
evidence in the trial court, any such claim is waived for purposes of this
appeal. See Commonwealth v. Priest, 18 A.3d 1235, 1239 (Pa. Super.
2011). Thus, Clair’s first issue on appeal would merit no relief in any event.

                                           -5-
J-S34012-20


testimony about his prior criminal history denied him a fair trial. Our Supreme

Court has explained:

      A trial court is required to grant a mistrial only where the alleged
      prejudicial event may reasonably be said to have deprived the
      defendant of a fair and impartial trial. It is well-settled that the
      review of a trial court's denial of a motion for a mistrial is limited
      to determining whether the trial court abused its discretion.

      An abuse of discretion is not merely an error of judgment, but if
      in reaching a conclusion the law is overridden or misapplied, or
      the judgment exercised is manifestly unreasonable, or the result
      of partiality, prejudice, bias or ill-will ... discretion is abused. A
      trial court may grant a mistrial only where the incident upon which
      the motion is based is of such a nature that its unavoidable effect
      is to deprive the defendant of a fair trial by preventing the jury
      from weighing and rendering a true verdict. A mistrial is not
      necessary where cautionary instructions are adequate to
      overcome prejudice.

Commonwealth v. Fortenbaugh, 69 A.3d 191, 193 (Pa. 2013) (internal

quotation marks and citations omitted).

      Clair takes issue with the testimony given by Trooper DeAngeles about

why he involved the Berks County SERT in performing the search. Specifically,

Clair challenges the following testimony:

      Q. Now, first off, are you the person that commonly we think of
      banging in the door?

      A. I am not. For this task, due to [Clair’s] criminal history, we did
      ask for the SERT Team Special Operations Unit to serve the search
      warrant. Due to being a very high risk situation, they were the
      ones that actually entered the residence that day and secured the
      individuals within.




                                      -6-
J-S34012-20


N.T., Jury Trial, 9/19/2019, at 12-13. Based on Trooper DeAngeles’

statement, defense counsel requested a sidebar and made the following oral

motion for a mistrial:

      [Defense Counsel]: Your Honor, I have to make a motion for a
      mistrial at this time. The [t]rooper, I don't think he really realized
      the implications of what he said. He indicated that due to [Clair’s]
      criminal history they utilized a [SWAT] team essentially to go into
      the residence for safety reasons.

      As the Court is well aware, the defendant's criminal history should
      never be brought before the jury, under limited exception. If he
      were to choose to testify and crimen falsi would be introduced,
      you know what's in the juror's minds is that Mr. Clair has a past
      violent history. And I don't know that you can unring the bell after
      having heard that.

Id., at 16. The trial court deferred ruling on the matter in order to research

the issue and the trial continued. At the close of evidence, the trial court

denied the motion and instead provided the jury with the following cautionary

instruction:

      Okay. Ladies and gentlemen, there is one bit of housekeeping that
      I want to take care of before I begin my closing charge to you.
      And that is, very early this morning, first thing this morning,
      probably no more than five or ten minutes after the testimony
      began you heard some testimony about the fact the defendant
      might have a criminal history.

      I told you, you are not to consider that testimony. You are not to
      use that information for any reason whatsoever. Okay. So you
      should totally disregard it. Keep it out of your mind. It is not part
      of the evidence in this case. Whether or not there was or wasn't
      is nothing for you to consider or use to determine whether the
      defendant is either guilty or not guilty. Okay …

Id., at 125-126.




                                      -7-
J-S34012-20


      Clair argues that Trooper DeAngeles’s statement directly informed the

jury that Clair had a violent criminal history and posed a risk to law

enforcement, and therefore a mistrial was warranted. Clair maintains that the

prejudice could not be cured by the trial court's curative instruction.

      We have explained that a mistrial may be warranted when a juror could

reasonably infer from the facts presented that the accused had engaged in

prior criminal activity. Commonwealth v. Parker, 957 A.2d 311, 319 (Pa.

Super. 2008) (citations and internal quotations omitted). “When the

statement at issue relates to a reference to past criminal behavior, [t]he

nature of the reference and whether the remark was intentionally elicited by

the Commonwealth are considerations relevant to the determination of

whether a mistrial is required.” Id. “A singular, passing reference to prior

criminal activity is usually not sufficient to show that the trial court abused its

discretion in denying the defendant's motion for a mistrial. When the trial court

provides cautionary instructions to the jury in the event the defense raises a

motion for mistrial, [t]he law presumes that the jury will follow the instructions

of the court.” Id. Thus, “[i]n a criminal case, the possible prejudicial effect of

a witness's reference to prior criminal conduct of the defendant may, under

certain circumstances, be removed by an immediate cautionary instruction to

the jury.” Commonwealth v. Richardson, 437 A.2d 1162, 1164 (Pa. 1981)

(citation omitted).




                                       -8-
J-S34012-20


      Here, Clair does not argue that the challenged statement by Trooper

DeAngeles was deliberately elicited by the Commonwealth for an improper

purpose. He simply argues that the statement improperly informed the jury

about his criminal history.

      Although the reference to Clair’s prior criminal history was made in

response to a question by the Commonwealth, the record does not indicate

that the reference was deliberately elicited to establish Clair’s prior record.

Additionally, the trooper’s comment was a singular reference to Clair’s criminal

history, and did not reference any specific crime. Further, the Commonwealth

did not thereafter attempt to exploit the single reference to highlight Clair’s

criminal history.

      Finally, the curative instruction issued by the trial court during closing

arguments was direct, unequivocal, and strong, informing the jury that they

were not to consider Trooper DeAngeles's statement, and was sufficient to

expunge any taint and assure Clair a fair trial. While the trial court did not

issue a curative instruction at the time the challenged statements were made,

defense counsel specifically acquiesced to the trial court taking the matter

under advisement until a later time. N.T., Jury Trial, 9/19/2019, at 17 (“I

would ask at this time, again, if you want to reserve that for your law clerk to

do some further legal research and we start moving with at least some other

witnesses, and we can come back around to this point later this morning.”)




                                     -9-
J-S34012-20


      Under the circumstances of this case, we find no abuse of discretion in

the trial court's determination that Trooper DeAngeles’s' testimony did not

warrant a mistrial.

      As neither of Clair’s issues on appeal merit relief, we affirm the judgment

of sentence.

      Judgment of sentence affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 10/05/2020




                                     - 10 -